ORDER
PER CURIAM.
Lamonte Fisher (hereinafter, “Defendant”) appeals from the judgment entered after a jury found him guilty of delivery of a controlled substance, Section 195.211 RSMo (2000), and trafficking in the second degree, Section 195.223 RSMo (2000). The trial court sentenced Defendant to two concurrent terms of twelve years imprisonment. Defendant’s sole point on appeal claims the trial court erred in excluding some of his testimony as hearsay.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).